IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           June 19, 2008
                                     No.07-51114
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

REYNALDO OBREGON-HERNANDEZ, also known as Santiago Alaverio-
Melendez, also known as Nino Palacios, also known as Tomas Berrios, also
known as Sucky Hernandez, also known as Zuki Berrios, also known as Rey
Obregon

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:00-CR-13-ALL


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Reynaldo Obregon-Hernandez
(Obregon) has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Obregon has been deported and
has not filed a response.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51114

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy
requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole – some ‘collateral consequence’ of the
conviction – must exist if the suit is to be maintained.” Id.
      During the pendency of this appeal, Obregon completed the sentence that
was imposed upon the revocation of his supervised release. The order revoking
Obregon’s supervised release imposed no further term of supervised release.
Accordingly, there is no case or controversy for this court to address, and this
appeal is dismissed as moot.       Counsel’s motion to withdraw is denied as
unnecessary.
      APPEAL DISMISSED; MOTION DENIED.




                                         2